Case 19-12745-VFP    Doc 46   Filed 10/18/19 Entered 10/18/19 15:37:20      Desc Main
                              Document     Page 1 of 3




                                                        Order Filed on October 18, 2019
                                                        by Clerk
                                                        U.S. Bankruptcy Court
                                                        District of New Jersey




 DATED: October 18, 2019
Case 19-12745-VFP   Doc 46   Filed 10/18/19 Entered 10/18/19 15:37:20   Desc Main
                             Document     Page 2 of 3
Case 19-12745-VFP   Doc 46   Filed 10/18/19 Entered 10/18/19 15:37:20   Desc Main
                             Document     Page 3 of 3
